—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Staton, J.), dated February 20, 1998, which denied his objections to an order of the same court (Gonzalez-Roman, H.E.), dated September 22, 1997, which directed him to pay biweekly child support of $469.81 and arrears in the amount of $6,832.80.
Ordered that the order is affirmed, without costs or disbursements.
The father contends that the Family Court erred in requiring him to pay child support in accordance with the guidelines set forth in the Child Support Standards Act (hereinafter CSSA) (see, Family Ct Act § 413) because the resulting support award leaves him unable to meet his own expenses. However, it is well settled that application of the CSSA guidelines creates a rebuttable presumption that child support has been correctly determined (see, Family Ct Act § 413 [1] [a]; Matter of Graby v Graby, 87 NY2d 605, 610; Matter of Leyda D. v John A., 216 AD2d 561). The presumption may be rebutted, and the support obligation adjusted, if the court finds that application of the statutory support formula would yield a result that is “unjust or inappropriate” (Family Ct Act § 413 [1] [f|; Matter of Sullivan v Frank, 239 AD2d 591). Here, upon consideration of the statutory factors set forth in Family Court Act § 413 (1) (f), *447we reject the father’s claim that application of the CSSA guidelines resulted in an unjust or inappropriate support award (see, Matter of Sullivan v Frank, supra; Matter of Leyda D. v John A., supra; Matter of Donna R. v Robert P., 209 AD2d 623).
The father’s remaining contentions, raised for the first time on appeal, are not properly before this Court (see, Family Ct Act § 439 [e]). Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.